NO. 07-11-0056-CV
                                IN THE COURT OF APPEALS
                        FOR THE SEVENTH DISTRICT OF TEXAS
                                          AT AMARILLO
                                             PANEL E
                                     JULY 13, 2011
                             ____________________________
                                     GRADY R. MITCHELL,
                                                              Appellant
                                                  v.


        POPAT PATEL, INDIVIDUALLY, A/K/A PAUL PATEL, KAMU PATEL,
    INDIVIDUALLY, SUNIL PATEL, INDIVIDUALLY, AND D/B/A SUPER 8 MOTEL,
                             AND ANAND, INC.,
                                                   Appellees
                       ___________________________
            FROM THE 237TH DISTRICT COURT OF LUBBOCK COUNTY;
                   NO. 2009-547,914; HON. LES HATCH, PRESIDING
                           __________________________
                                    Order of Dismissal
                               __________________________
Before QUINN, C.J., HANCOCK, J., and BOYD, S.J.1

      Pending is the appeal of Grady R. Mitchell from a summary judgment executed

by the trial court. Mitchell sued Popat Patel, Kamu Patel, Sunil Patel, and Anand, Inc.,

asserting claims of premises liability. Though Popat and Kamu Patel were granted

summary judgment, Anand, Inc. was not. Furthermore, the record fails to show that the

claims asserted by Mitchell against Popat and Kamu were severed from the suit. So,

what we have before us is an appeal from a judgment that fails to address all claims


      1
       John T. Boyd, Senior Justice, sitting by assignment.
against all parties.   Consequently, the judgment is not final and appealable.   See

Lehmann v. Har-Con Corp., 39 S.W.3d 191, 200 (Tex. 2001) (stating that a judgment is

final and appealable when it disposes of all claims against all parties).


       Because a final judgment is a prerequisite to our having jurisdiction over an

appeal, id. at 195, we dismiss the appeal for want of jurisdiction.




                                                 Brian Quinn
                                                 Chief Justice




                                             2